DETAILED ACTION
	This communication is responsive to Amendment, filed 03/15/2021. 
Claims 1-20 are pending in this application. In the Amendment, claims 1, 3-17 and 19-20 have been amended. This action is made Final.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 15 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 15 recites the limitation of “wherein the sensing unit is further configured to detect whether the stylus pen is inserted into the mobile device, the controller terminates the communication channel generated between the mobile device and the stylus pen and change from the first control mode to a second control mode based on the stylus pen is inserted into the mobile device, and wherein the second control mode, the stylus pen is used for providing a touch input on a touchscreen of the mobile device”. It is unclear where there is 


Claims 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 15 recites the limitation of “wherein the sensing unit is further configured to detect whether the stylus pen is inserted into the mobile device, the controller terminates the communication channel generated between the mobile device and the stylus pen and change from the first control mode to a second control mode based on the stylus pen is inserted into the mobile device, and wherein the second control mode, the stylus pen is used for providing a touch input on a touchscreen of the mobile device”. It is unclear how the stylus pen is used for providing a touch input on a touchscreen of the mobile device while the stylus pen is inserted into the mobile device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10, 12, 14 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”, Pub. No. US 2013/0082937), Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896) and Yoo et al. (“Yoo”, Pub. No. US 2010/0234077).
Per claim 1, Liu teaches a mobile device comprising a stylus pen, the mobile device comprising:
a sensing unit configured to determine whether the stylus pen is separated from the mobile device (figs 2A and 2B; [0014]);
 a communication unit configured to receive a control signal from the stylus pen separated from the mobile device and a controller configured to operate in a first control mode for performing at least one operation of an application being executed on the mobile device, in response to the control signal ([0015]-[0017]; which show performing an operation such as accepting handwritten or gesturing input from a stylus for an application), 
Liu does not specifically teach a communication unit configured to, based on a first user input for controlling a first operation of the application that is provided by a user through an interface included in the stylus pen, receive a first control signal from the separated stylus pen and, based on a second user input for controlling a second operation of the application that is provided by the user through the interface, receive a second control signal from the separated stylus pen. 
wherein the controller is further configured to perform the first operation of the application based on the first control signal, and perform the second operation of the application based on the second control signal.  
However, Banyopadhyay teaches to performing a first operation of an application based on a first control signal, and performing a second operation of the application based on a second which shows performing operations of an image capturing application such as zoom-in/zoom-out or executing an image capturing operation). 
Yoo teaches a communication unit configured to, based on a first user input for controlling a first operation of the application that is provided by a user through an interface included in the stylus pen, receive a first control signal from the separated stylus pen and, based on a second user input for controlling a second operation of the application that is provided by the user through the interface, receive a second control signal from the separated stylus pen ([0063]; [0087]; [0089]; [0090]; [0091]; [0132] - [0134]; It is considered the tip of the pen 203 as an interface included in the pen to allow the user to provide input signals based on specific pattern draw by the user using the tip of the pen.  In addition, figs. 22A-22B and 35; [0148]; [0149]; [0193]-[0195], Yoo further discloses input signals based on motions of a pen to perform operations such as zoom in/out and image capturing function). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Banypadhyay and Yoo in the invention of Liu in order to provide the user with quick access to camera application and to accept one or more user inputs signal to capture the moment
Per claim 2, the modified Liu teaches the mobile device of claim 1, wherein the application is a camera application having an image capturing function, wherein the first operation is a zoom-in operation of the camera application, and wherein the second operation is an image capturing operation (Banyopadhyay, [0051]; [0071]; [0085]; Yoo, [0063]; [0078]; [0083]; [0089]; [0193]-[0195]). 
Per claim 3, the modified Liu teaches  The mobile device of claim 1, wherein the application is a camera application having an image capturing function, wherein the first 
Per claim 10, the modified Liu teaches the mobile device of claim 1, wherein the controller is further configured to operate in a second control mode, based on an input of touching a touchscreen with the stylus pen and wherein, the second control mode, the stylus pen is used for controlling at least one from among the first operation and the second operation of the application by providing a touch input on the touchscreen of the mobile device (Liu, [0017]; Banyopadhyay, [0051]; [0071]; [0085]; Yoo,  [0083]; [0089]; [0193]-[0195]). 
Per claim 12, the modified Liu teaches the mobile device of claim 1, wherein the sensing unit is configured to detects that the stylus pen is in a proximity to the mobile device, based on the stylus pen being separated from the mobile device by a certain distance or less (Yoo, [0016]; [0083]; [0089]; [0216]-[0220]; which show that the mobile terminal 100 may be configured to detect touch input using the touch sensor 113c of fig. 2 or proximity touch sensor 123. In addition, para. [0016] discloses a contact motion that the pen unit contacts an object or moves in a contacted state, and the second motion may indicate a proximity motion that the pen unit moves in a state spacing from an object by a predetermined distance), and wherein the controller changes from the first control mode to a second control mode based on the stylus pen is in proximity to the mobile device (Liu, [0017]; Yoo, [0063]; [0078]; [0083]; [0089]; [0193]-[0195]) and wherein, in the second control mode, the stylus pen is used for controlling at least one from among the firs operation and the second operation of the application by providing a touch input 
Per claim 14, the modified Liu teaches the mobile device of claim 1, wherein the controller is further configured to: based on the sensing unit that the stylus pen is separated from the mobile device, control the communication unit to generate a communication channel between the mobile device and the stylus pen, and receive the first control signal and the second control signal on the communication channel (Liu, [0014]-0017]; Banyopadhyay, [0051]; [0071]; [0085]; Yoo, [0063]; [0078]; [0083]; [0089]; [0193]-[0195]).  
Claims 17 and 18 are rejected under the same rationale as claims 1 and 2 respectively.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”, Pub. No. US 2013/0082937), Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Yoo et al. (“Yoo”, Pub. No. US 2010/0234077), and Kukulski et al. (“Kululski”, Pub. No. US 2014/0267078).
Per claim 4, the modified Liu teaches the mobile device of claim 1, wherein the application is a camera application having an image capturing function, and wherein the controller is further configured to: based on the first user input that is provided by the user, perform a zoom-in operation of the camera application as the first operation, and based on the second input that is provided subsequent to the first user input perform an image capturing operation of the camera application as the second operation (Banyopadhyay, [0051]; [0071]; [0085]; Yoo, [0148]; [0149]; [0193]-[0195]), but does not specifically teach wherein the first user input is corresponds to an input of single-clicking a button in the interface of the stylus pen, wherein the second user input corresponds to an input of double-clicking the button26.  

Per claim 5, the modified Liu teaches the mobile device of claim 4, wherein, in performing the zoom-in operation, the controller is further configured to, based on an input of repeatedly clicking the button that is provided by the user, increase magnification of azoon-in (Banyopadhyay, [0051]; [0071]; [0085]; Kukulski, [0078]; [0083]).
Claims 6 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”, Pub. No. US 2013/0082937), Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Yoo et al. (“Yoo”, Pub. No. US 2010/0234077), and Bose et al. (“Bose”, Pub. No. US 2016/0224828).
Per claim 6, the modified Liu teaches the mobile device of claim 1 but does not teach wherein the application on the mobile device is an alarm clock application having an alarm clock function, wherein the first operation is an operation of turning off a ringing alarm, and wherein the second operation is an operation of setting a new alarm.  However, Bose teaches the application is an alarm clock application having an alarm clock function, wherein the first operation is an operation of turning off a ringing alarm, and wherein the second operation is an operation of setting a new alarm ([0181]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the 
Claim 19 is rejected under the same rationale as claim 6.
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”, Pub. No. US 2013/0082937), Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Yoo et al. (“Yoo”, Pub. No. US 2010/0234077), Bose et al. (“Bose”, Pub. No. US 2016/0224828), and Kukulski et al. (“Kululski”, Pub. No. US 2014/0267078).
Per claim 7, the modified Liu teaches the mobile device of claim 6, wherein the first suer input is an operation of turning off a ringing alarm, and wherein the second user input is an operation of setting a new alarm (Bose, [0181]) but does not teach the first user input corresponds to an input of single-clicking a button included in the interface of the stylus pen, wherein the second user input corresponds to an input of double-clicking the button.
However, Kukulski teaches the first control signal is a signal corresponding to an input of single-clicking a button comprised in the stylus pen, wherein the second control signal is a signal corresponding to an input of double-clicking the button ([0078]; [0083]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Kukulski in the invention of the modified Liu in order to provide one or more user inputs based on the user interactions with a button on the stylus pen to allow control signals relating to operations associated with one or more functions of the mobile device.
Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”, Pub. No. US 2013/0082937), Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Yoo et al. (“Yoo”, Pub. No. US 2010/0234077), and Jobs et al. (“Jobs”, Pub. No. US 2008/0122796).
Per claim 8, the modified Liu teaches the mobile device of claim 1, but does not teach wherein the application has a video player function, wherein the first operation is an operation of pausing a currently playing video, and wherein the second operation is an operation of playing a video subsequent to the currently playing video on a playlist.  
However, Jobs teaches wherein the application has a video player function, wherein the first operation is an operation of pausing a currently playing video, and wherein the second operation is an operation of playing a video subsequent to the currently playing video on a playlist (figs. 23A-23D; [0464]; [0470]; [0471]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Jobs in the invention of the modified Liu in order to provide a user interface for controlling a video player associate with a mobile device.
Claim 20 is rejected under the same rationale as claim 8.

Claims 9, 11 and, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”, Pub. No. US 2013/0082937), Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Yoo et al. (“Yoo”, Pub. No. US 2010/0234077), Jobs et al. (“Jobs”, Pub. No. US 2008/0122796), and Kukulski et al. (“Kukulski”, Pub. No. US 2014/0267078)..
Per claim 9, the modified Liu teaches the mobile device of claim 8, wherein the first user input is an operation of pausing a currently playing video, and wherein the second user input is an operation of playing a video subsequent to the currently playing video on a playlist (Jobs, figs. 
However, Kukulski teaches wherein the first user input corresponds to an input of single-clicking a button included in the interface of the stylus pen, wherein the second user input corresponds to an input of double-clicking the button ([0078]; [0083]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Kukulski the invention of the modified Liu in order to provide one or more user inputs based on the user interactions with a button on the stylus pen to allow control signals relating to operations associated with one or more functions of the mobile device.
Per claim 11, the modified Liu teaches the mobile device of claim 9, further comprising a user input unit configured to receive a user selection input of selecting a second control mode, and wherein the second control mode, the stylus pen is used for controlling at least one from among the first operation and the second operation of the application by providing a touch input on the touch screen of the mobile device (Liu, [0017];  Banyopadhyay, [0051]; [0071]; [0085]; Yoo, [0063]; [0078]; [0083]; [0089]; [0193]-[0195]).
Per claim 13, the modified Liu teaches the mobile device of claim 9, wherein the controller is further configured to change from the first control mode to a second control mode based on execution of the application is terminated and wherein the second control mode, the stylus pen is used for providing a touch input on a touch screen of the mobile device (Liu, [0017]; Bandyopadhyay, [0118]; Yoo, [0063]; [0078]; [0083]; [0089]; [0193]-[0195]).  
Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (“Liu”, Pub. No. US 2013/0082937), Bandyopadhyay et al. (“Bandyopadhyay”, Pub. No. US 2012/0009896), Yoo et al. (“Yoo”, Pub. No. US 2010/0234077), and Lee et al. (“Lee”, Pat. No. US 8,890,855),
Per claim 15, the modified Liu teaches the mobile device of claim 14, wherein the second control mode, the stylus pen is used for providing a touch input on a touchscreen of the mobile device (Banyopadhyay, [0051]; [0071]; [0085]; Yoo, [0063]; [0078]; [0083]; [0089]; [0193]-[0195]), but does not teach wherein the sensing unit is further configured to detect whether the stylus pen is inserted into the mobile device, the controller terminates the communication channel generated between the mobile device and the stylus pen and change from the first control mode to a second control mode based on the stylus pen is inserted into the mobile device. 
However, Lee teaches the sensing unit is further configured to detect whether the stylus pen is inserted into the mobile device, the controller terminates the communication channel generated between the mobile device and the stylus pen and change from the first control mode to a second control mode based on the stylus pen is inserted into the mobile device (figs. 1-5; col. 5, lines 20-33; col. 5, line 62 – col. 6, line 31). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the teaching of Lee the invention of the modified Liu in order to provide the mobile device with various input signals to allow the user’s interactions to control the mobile device.
Per claim 16, the modified Liu teaches the mobile device of claim 1, but does not teach a display configured to display an icon indicating the first control mode, based on the controller operating in the first control mode. However, Lee teaches a display configured to display an icon indicating the first control mode, based on the controller operating in the first control mode (figs. .

Response to Arguments
Applicant’s primary argument is that “Liu, Bandyopadhyay, and Yoo, taken in any combination, do not teach or suggest “a communication unit configured to, based on a first user input for controlling a first operation of the application that is provided by a user through an interface included in the stylus pen, receive a first control signal from the separated stylus pen, and, based on a second user input for controlling a second operation of the application that is provided by the user through the interface receive a second control signal from the separated stylus pen ””. 
The examiner does not agree for the following reasons:
During patent examination, the pending claims must be "given >their< broadest reasonable interpretation consistent with the specification." > In re Hyatt, 211 F.3d 1367, 1372, 54 USPQ2d 1664, 1667 (Fed. Cir. 2000). Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-51 (CCPA 1969).
It is considered the tip of the pen 203 as an interface included in the pen to allow the user to provide input signals based on specific pattern draw by the user using the tip of the pen.  In addition, figs. 22A-22B and 35; [0148]; [0149]; [0193]-[0195], Yoo further discloses input signals based on motions of a pen to perform operations such as zoom in/out and image capturing function)

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH T VU whose telephone number is (571)272-4073.  The examiner can normally be reached on M-F: 6:30AM - 3:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Bashore can be reached on 571-272-4088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THANH T VU/Primary Examiner, Art Unit 2175